DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 28, 2022 is acknowledged.  Claims 1-20 are pending in the application.  Claims 12-20 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Melvej US 5997918 (hereinafter “Melvej”) in view of Prepared Foods, “Technological Advances and Benefits of Modified Starches” (hereinafter “Prepared Foods”).  
Evidence is provided in Yildiz et al. EP 2135882 (hereinafter “Yildiz”).  Yildiz is merely used to show the tapioca starch used in Melvej is hydroxypropyl di-starch-phosphate, cross-linked tapioca starch.
With respect to claim 1, Melvej teaches an aqueous coating (C2, L59-62).
Regarding the limitation of the aqueous composition comprising a hydroxypropylated, cross-linked tapioca starch; and an acetylated, high amylose maize starch, wherein the hydroxypropylated, cross-linked tapioca starch is a hydroxypropyl di-starch phosphate as recited in claim 1, Melvej teaches food coatings containing at least about 50% starch are provided, especially corn starch (maize starch), and the coatings may also contain chemically cross-linked and stabilized modified tapioca starch (C2, L18-22). The chemically crosslinked and stabilized modified tapioca starch used in one example is Purity 87 (C6, L35-54).  As evidenced by Yildiz, Purity 87 starch is hydroxypropyl distarch phosphate (paragraph [0049]).  
Melvej also teaches the coating contains modified high amylose corn starch (C3, L4-12; C9, L59-C10, L5).
However, Melvej does not expressly disclose the modified high amylose corn starch is acetylated.
Prepared Foods teaches modified starches included acetylated starches (P2, 2nd paragraph; and P3, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Prepared Foods, to select an acetylated, high amylose corn starch in the product of Melvej based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable coating composition (Abstract). One of ordinary skill in the art would have been motivated to do so because Prepared Foods teaches acetylated starches are used to improve the binding, thickening, stability, and texturing of foods (P3, 4th paragraph), and Melvej teaches the corn starch contributes to the viscosity of the batter and adherence and crispiness of the coating (C4, L56-57).  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of wherein the hydroxypropylated, cross-linked tapioca starch consists essentially of a combination of two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance as recited in claim 1, Melvej does not expressly disclose this limitation.
Prepared Foods teaches using modified tapioca starches (several) to replace flour, and modified starches include hydroxypropylated and cross-linked starches.  Cross-linking starch improves its viscosity stability.  Hydroxypropylating starch improves shelf life, freeze/thaw stability, cold storage stability, clarity, and texture properties of the starch paste.  Hydroxypropyl substitution also impacts the pasting temperature. The higher the level of hydroxypropyl substitution, the lower the pasting temperature.  For each starch application, there is an optimum level and balance between hydroxypropyl substitution and cross-linking (P2, 2nd - 4th paragraphs; P3, 1st- 3rd paragraphs; P4, 3rd paragraph; and P5, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Prepared Foods, to select two hydroxypropylated, cross-linked tapioca starches, each with a different process tolerance in the coating of Melvej with the expectation of successfully preparing an organoleptically desirable coating composition (Abstract).  One of ordinary skill in the art would have been motivated to do so because Melvej and Prepared Foods similarly teach crosslinked and modified (hydroxypropylated) tapioca starch as a replacement for flour (Melvej: C3, L13-14 and Prepared Foods: P4, 3rd paragraph an P5, 1st paragraph), Prepared Foods teaches using the food product will show characteristics of the substituted starches, cross-linked, hydroxypropylated starch paste has increased viscosity stability and short texture, and for each starch application, there is an optimum level and balance between hydroxypropyl substitution and cross-linking (P3, 3rd paragraph; and P4, 2nd paragraph), Melvej teaches the coating contains other ingredients and crosslinked and modified (hydroxypropylated) starch provides a crisp, short bite (C3, L16 and 21), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding the limitation of wherein the ratio by weight of the hydroxypropylated, cross-linked tapioca starch to the high amylose maize starch on a dry weight basis is from about 60:40 to about 80:20 as recited in claim 1, modified Melvej teaches the dry mix contains 0-26% tapioca and 20% or less of high amylose corn starch (C9, L59-C10, L5) which is equivalent to a ratio of up to about 99.5:0.5 and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 2, modified Melvej is relied upon for the teaching of claim 1 and has been addressed above.
Regarding the limitation of further comprising xanthan gum as recited in claim 2, Melvej teaches the aqueous composition further comprises xanthan gum (Abstract; C2, L27-29; and C3, L21-24.
 
With respect to claim 3, modified Melvej is relied upon for the teaching of claim 2 and has been addressed above.
Regarding the limitation of further comprising rice flour as recited in claim 3, Melvej teaches the coating composition further comprises rice flour (Abstract).

With respect to claim 4, modified Melvej is relied upon for the teaching of claim 3 and has been addressed above.
Regarding further comprising salt as recited in claim 4, Melvej teaches the aqueous composition further comprises salt (C3, L21-24).

With respect to claim 5, modified Melvej is relied upon for the teaching of claim 4 and has been addressed above.
Regarding the limitation of further comprising at least one coloring agent as recited in claim 5, Melvej teaches the coating composition comprises at least one colorant (Abstract; and C2, L27-29).

With respect to claims 6-11, modified Melvej is relied upon for the teaching of claim 1 and has been addressed above.  Additionally, it is noted the recitation of “for coating a food product” in the preamble of claim 1 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of wherein the food product is a fried, coated vegetable article as recited in claim 6, the fried, coated vegetable article is a fried, coated French fry as recited in claim 7, the fried, coated French fry is a fried, coated shoestring French fry or a fried, coated square cut French fry as recited in claim 8, the fried, coated square cut French fry is a fried, coated 3/8 inch cut French fry as recited in claim 9, the fried, coated vegetable article is a fried, coated potato article as recited in claim 10, and the fried, coated potato article is a fried, coated sweet potato fry as recited in claim 11, Melvej teaches the food product is a fried, coated vegetable such as a potato, French fry, or a sweet potato fry.  In one example, the potatoes were cut into 5/16” strips (Abstract; 2, L29-33 and 40-58; C5, L20-25; and C6, L58-65).

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Applicants argue claim 1 is inventive over Melvej in view of Prepared Foods because the cited references do not teach or disclose the ratio of about 60:40 to about 80:20 between the tapioca starch and high amylose maize starch. In fact, Melvej teaches away from this ratio. Moreover, the present application has shown that the recited ratio shows an unexpected advantage in reducing fat absorption and in producing a robust and suitable film against fat absorption. The Applicant notes that Melvej at col 2, ln 65 to ln col 3, ln 3 teaches that the tapioca starch to corn starch ratio is at least 1:2 and preferably 1:3. Thus, compared to the ratio of tapioca starch to high amylose maize starch of 60:40 to 80:20, taught in the present application, Melvej teaches the opposite proportion where more corn starch is used. Therefore, it is submitted that Melvej teaches away from the claimed aqueous composition of the present application. Further, referring to Tables 5 and 7, the proportion of tapioca starch to high amylose maize starch of about 60:40 to about 80:20 generally led to less fat absorption and higher fat reduction. Further, Fig. 7A of the present application shows that a mixture of hydroxypropylated, cross-linked tapioca starch and high amylose maize starch at 70:30 weight ratio, as a coating for a reconstituted fried potato food produced a much more robust film against fat absorption compared to a single ingredient maize starch (CRISPFILM) coating.  As such, it is submitted that Melvej teaches away from the composition of claim 1 of the present application and does not teach or disclose the advantage of the composition of the present application. Prepared Foods does not bridge the gap between Melvej and the present application. There is no motivation for a skilled person to change the ratio taught in Melvej. Thus, both Melvej and Prepared Foods alone or together do not disclose all features of the composition of claim 1 of the present application. 
Examiner disagrees.  While Melvej teaches another embodiment with a ratio of corn starch to tapioca starch of at least 2 to 1 and preferably at least 3 to 1 (C2, L65-C3, L3), Melvej is not limited to this embodiment since the reference also teaches the dry mix contains 0-26% tapioca starch and 20% or less of corn starch (high amylose) (C9, L59-C10, L5) which is equivalent to a ratio of up to about 99.5:0.5 and encompasses the presently claimed range from 60:40 to 80:20.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, the unexpected features indicated by the Applicant are indeed expected in view of the prior art since Melvej teaches crosslinked and modified (hydroxypropylated) starch provides a crisp, short bite without greasy mouth feel (C3, L16-17 and 21) and the corn starch contributes to the viscosity of the batter and adherence and crispiness of the coating (C4, L56-57). Further, Prepared Foods teaches acetylated starches are used to improve the binding, thickening, stability, and texturing of foods, the food product will show characteristics of the substituted starches, cross-linked, hydroxypropylated starch paste has increased viscosity stability and short texture, and for each starch application, there is an optimum level and balance between hydroxypropyl substitution and cross-linking (P3, 3rd paragraph and 4th paragraph; and P4, 2nd paragraph).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793